Citation Nr: 1334881	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  07-37 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part denied the claim for TDIU benefits. 

Hearings were held before RO personnel in December 2009 and before the undersigned Veterans Law Judge at the RO in June 2010.  Transcripts of the hearings have been associated with the claims file. 

In November 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the RO/AMC to obtain an additional medical opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.

In the November 2010 remand, the Board requested a medical opinion as to whether the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The remand instructions specified that a "complete rationale for any opinion offered should be provided in the examination report."  A review of the February 2011 VA general medical examination report reflects that a rationale or explanation was not included in support of the examiner's conclusion that the Veteran would not likely have an inability to follow or maintain substantially gainful employment due to his neuropathy of the bilateral upper and lower extremities.  Therefore, an additional medical opinion is required.  Moreover, because the last VA examinations were in February 2011, the Board finds that new examinations are required to determine the effects of all of the Veteran's service-connected disabilities on his employment.

The Board had previously requested a new VA examination and medical opinion because it was unclear from the evidence of record if the Veteran is unable to secure or maintain a gainful occupation as a result of his service-connected disabilities.  

VA regulations indicate that when a Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The evidence demonstrates that the Veteran is service connected for adjustment disorder with depressed mood associated with type II diabetes mellitus (rated as 50 percent disabling); type II diabetes mellitus (rated as 20 percent disabling); diabetic neuropathy, toes of right foot, associated with type II diabetes mellitus (rated as 10 percent disabling); diabetic neuropathy, toes of left foot, associated with type II diabetes mellitus (rated as 10 percent disabling); peripheral neuropathy of the right upper extremity associated with type II diabetes mellitus (rated as 10 percent disabling); peripheral neuropathy of the left upper extremity associated with type II diabetes mellitus (rated as 10 percent disabling); and tinnitus (rated as 10 percent disabling).  The Veteran's combined disability rating is 70 percent from September 11, 2007, and 80 percent from February 3, 2010.  Therefore, he meets the threshold requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

Statements from the Veteran and information from the Veteran's employer reflect that he completed high school and worked as a machine operator for the same company from April 1976 until his employment was terminated in connection with the plant closure in November 2008.  A Disability Determination and Transmittal from the Social Security Administration (SSA) indicates that the Veteran is disabled for SSA purposes effective from November 2008 based on the primary diagnosis of chronic venous insufficiency with ulcer of the lower extremity and the secondary diagnosis of morbid obesity; diabetes.

The Veteran and his wife testified at the June 2010 Board hearing that he was unemployed and was receiving Social Security disability benefits because he could not stand for eight hours as a result of his peripheral neuropathy.  He stated he was last employed in 2008.  He also testified that his adjustment disorder and psychiatric problems affected his ability to relate to people in the workplace. 

In the September 2007 VA mental health examination, the VA examiner reported there was no evidence of total occupational impairment and no symptoms resulting in deficiencies in the judgment, thinking, or work.  However, it was noted that the Veteran's depression caused "intermitted period of inability to perform occupational tasks due to the symptoms of depression."  

The Veteran was afforded another VA examination in September 2008 where the VA examiner reported no evidence of total occupational impairment due to his mental disorder. 

The record also contains a July 2009 VA examiner's report which stated: 

[The Veteran's] diabetes and his associated neuropathy in lower extremities... are going to prevent excessive standing, walking, running, and repetitive activity where he needs to be on his feet.  His blood sugars do not appear to be under good control recently, and since he does have some mild neuropathy in both lower extremities, it is likely that the diabetes and its associated neuropathy are going to interfere with any usual activity and daytime employment issues because of these swings in blood sugar, and also the loss of sensation in both feet, mild in severity.  However, when other medical issues are combined... his sleep apnea and recent onset of syncope and extremity symptoms, to include the peripheral vascular disease and chronic venous insufficiency, are likely to render him unemployable because he cannot stand or walk or perform anything strenuous at all.

Again, a VA examination is required to obtain a medical opinion supported by a medical explanation or rationale as to whether the Veteran's neuropathy of the upper and lower extremities and other service-connected disabilities render the Veteran unable to secure and follow a substantially gainful occupation.

Before arranging for an additional VA examination, relevant ongoing VA medical records should also be requested from the VA Nebraska-Western Iowa Healthcare System (NWIHCS), Lincoln Division and related clinics dating since November 2011.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ongoing treatment records from the VA NWIHCS, Lincoln Division and related clinics dating since November 2011.

2.  Afford the Veteran a VA examination with the appropriate specialist(s) to determine whether the Veteran is unemployable.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file. 

For each service-connected disability (adjustment disorder with depressed mood, diabetes mellitus, tinnitus, diabetic neuropathy of the toes of each foot, and peripheral neuropathy of each upper extremity), the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities that is consistent with the Veteran's high school education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale or explanation for the conclusions reached with respect to each service-connected disability.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


